Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 21, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144183                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  LUCRE, INC.,                                                                                                       Justices
            Petitioner-Appellant,
  v                                                                SC: 144183
                                                                   COA: 298296
                                                                   MPSC No: 00-016082
  VERIZON NORTH, INC. and CONTEL
  OF THE SOUTH, INC., doing business as
  VERIZON NORTH SYSTEMS,
            Respondents-Appellees,
  and

  MICHIGAN PUBLIC SERVICE COMMISSION,
           Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 20, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 21, 2012                        _________________________________________
           h0514                                                              Clerk